DETAILED ACTION
Claims 1-8 were rejected in the Office Action mailed 3/10/2022.
Applicants filed a response and amended claims 1, 3-6, and 8, canceled claims 7 and 9, and added new claim 10 on 6/8/2022.
Claims 1-6, 8, and 10 are pending.
Claims 1-6 and 10 are rejected and claim 8 is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Uda et al. (JP 2014133939 A) (hereinafter “Uda”) in view of Cheng Z et al. (CN 107674999A) (hereinafter “Cheng”).
The citations to JP 2014133939 A in this rejection refer to the English translation that Applicant provided with the IDS filed 12/3/2020. The Examiner has previously provided a machine translation of CN 107674999A. The citation of the prior art in this rejection refers to the machine translation.

Regarding claims 1 and 10, Uda teaches a process for producing metal titanium in which a step 1 of adding titanium tetrachloride to a mixture containing at least one metal selected from bismuth and antimony and magnesium to obtain a liquid alloy of the metal and titanium by means of a reduction reaction, a step of segregating the liquid alloy after step 1 and before step 2 to separate the liquid alloy into a solid-liquid coexisting portion, and step 2 of performing a purification treatment, i.e., distillation purification, for removing components other than titanium from the liquid alloy (Uda, [0013] and [0023-0024]). 
Uda also teaches that in step 1, the liquid alloy of at least one metal selected from bismuth and antimony and titanium is forming in the lower layer of the reactor, i.e., a liquid alloy containing titanium and bismuth if obtained (Uda, [0029]). Moreover, Uda teaches the step of segregating the liquid alloy after the step 1 and before the step 2 to separate the liquid portion into a solid-liquid coexisting portion in which a solid and liquid coexist where a solid of Ti8Bi9, i.e., an intermetallic compound, is precipitated in the liquid alloy and coexists in solid and liquid, i.e., a precipitate is obtained (Uda, [0053-0054]). 
Uda also teaches that the purification process can be a distillation purification process in which the heating temperature to heat the liquid alloy and sucking the inside of the distillation apparatus, where the titanium remains in the apparatus and components other than the titanium are removed (Uda, [0046]). Furthermore, Uda teaches that a vacuum distillation process is preferable and is a method in which the liquid alloy is placed in a closed distillation apparatus, it is preferable to use the solid-liquid coexisting portion obtained by segregation for vacuum distillation purification, where the inside of the distillation apparatus is sucked into a vacuum state and the components other than titanium are vaporized and removed by heating at an appropriate temperature, and when bismuth is used as the metal, the heating temperature is preferably 900-1200°C, more preferably 950-1100°C, i.e., in the distillation step, an atmosphere around the precipitate is set so as to preferentially vaporize the bismuth attached to the precipitate and then is set so as to vaporize the bismuth forming the precipitate (Uda, [0047-0048] and [0051]). Uda also teaches that according to the production method, a titanium alloy can be efficiently obtained, and by purifying the titanium alloy, metallic titanium can be continuously produced at low cost
Given that the metal titanium producing method of Uda utilizes a reduction reaction step, a segregation step, and a distillation step, it is clear that there would be a corresponding apparatus used to perform the method steps as disclosed in Uda above, and thereby arrive at the apparatus of the present invention.
The mixing of the TiCl4, magnesium, and barium in a reduction reaction to produce a liquid alloy of Uda corresponds to a reductor that subjects titanium tetrachloride to a reduction process in presence of bismuth and magnesium to obtain a liquid alloy containing titanium and the bismuth of the present invention. The segregation step of Uda corresponds to a segregator that subjects the liquid alloy to a segregation process to obtain a precipitate of the present invention. The distillation apparatus of Uda corresponds to a distillator that subjects the precipitate to a distillation process to obtain metal titanium of the present invention. The vaporization of bismuth of Uda corresponds to wherein the distillator sets an atmosphere so as to preferentially vaporize the bismuth attached to the precipitate and then sets the atmosphere so as to vaporize the bismuth forming the precipitate of the present invention. 


While Uda teaches the heating temperature of the distillation step is preferably 900-1200°C, and more preferably 950-1100°C (Uda, [0047-0048]), Uda does not explicitly disclose wherein the distillator heats the precipitate at a first temperature such that a structure of titanium contained in the precipitate obtained by the segregator is maintained and vaporization of bismuth from a surface of the precipitate is maintained by bismuth diffusing to the surface from an inside of the precipitate, and then heats the precipitate at a second temperature higher than the first temperature or wherein the distillator heats the precipitate at the first temperature such that the structure of titanium contained in the precipitate obtained by the segregator is maintained and vaporization of bismuth from the surface of the precipitate is maintained by bismuth diffusing to the surface from the inner part of the precipitate so that the precipitate changes into a porous structure and that the melting point of the precipitate increases due to the vaporization of bismuth, and thereafter heats the precipitate at the second temperature such that the structure of titanium contained in the precipitate having an increased melting point is maintained, the second temperature being higher than the first temperature.
With respect to the difference, Cheng teaches a method of vacuum distillation of sponge titanium in which the sponge titanium is placed in a distillation electric furnace, where the temperature in the first zone is 950-980°C and the temperature in the second, third, and fourth zones is 980-1020°C and the temperature zones corresponds to different pressures and times (Cheng, [0010] and [0015]). 
As Cheng expressly teaches, the early distillation stage is mainly to remove impurities on the outer surface of the sponge titanium and the middle and high constant temperature stage is mainly to remove impurities included in the capillary pores in the sponge titanium, which in turn improves the quality of the sponge titanium (Cheng, [0005] and [0016]).
Uda and Cheng are analogous art as they are both drawn to a method of removing impurities from a sponge titanium by vacuum distillation purification (Uda, [0047]; Cheng, [0005]).
In light of the motivation to use a multi-step heating process during the distillation process as taught in Cheng above, it therefore would have been obvious to one of ordinary skill in the art to use a multi-step heating process during the distillation process of Uda in order to first remove the impurities on the surface of the sponge titanium and then remove the impurities included in the capillary pores in the sponge titanium forming a higher quality sponge titanium (Cheng, [0005] and [0016]), and thereby arrive at the present invention.

Given that the apparatus, method, and materials of the sponge titanium of Uda in view of Cheng are substantially identical to the apparatus, method, and materials as used in the present invention, as set forth above, it is clear that during the vacuum distillation process of Uda in view of Cheng, the structure of the titanium contained in the precipitate would intrinsically be maintained by bismuth diffusing to the surface from the inner part of the precipitate and where distillator heats the precipitate at the first temperature such that the structure of titanium contained in the precipitate obtained by the segregator is intrinsically maintained and vaporization of bismuth from the surface of the precipitate is maintained by bismuth diffusing to the surface from the inner part of the precipitate so that the precipitate changes into a porous structure and that the melting point of the precipitate increases due to the vaporization of bismuth, and thereafter heats the precipitate at the second temperature such that the structure of titanium contained in the precipitate having an increased melting point is maintained as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 2, Uda also teaches that when the concentration of titanium in the liquid alloy is 47 atomic% or less, a solid of Ti8Bi9 is precipitated in the liquid alloy and coexists as a solid-liquid state, and since the solid of Ti8Bi9 has a lower density than the liquid alloy, it floats in the liquid alloy and moves to the upper layer of the liquid alloy (Uda, [0054]). Uda further teaches that since the Ti8Bi9 has a high titanium concentration, the upper layer portion of the liquid alloy has a high titanium concentration and by separating the upper layer of the liquid alloy to supply to the distillation step, the titanium concentration can be increased prior to distillation purification (Uda, [0054]). Moreover, Uda teaches maintaining the Ti8Bi9 in the liquid alloy at a specific temperature for a certain period of time, the concentration can be increased (Uda, [0056]). Increasing the concentration of titanium by maintaining the Ti8Bi9 for a certain period of time and then providing to the distillator of Uda corresponds to further comprising a concentrator that separates the bismuth attached to the precipitate from the precipitate to obtain a concentrated intermetallic compound, wherein the distillator subjects the concentrated intermetallic compound to the distillation process instead of the precipitate of the present invention.

Regarding claims 3, 4, 5, and 6, Uda also teaches that the components other than titanium are vaporized and removed by heating at an appropriate temperature in the distillation step, in which the heating temperature is preferably 900-1200°C, more preferably 950-1100°C, i.e., the precipitate would necessarily be a temperature of at least 900°C due to the heating during distillation (Uda, [0047-0048]). The heating temperatures of Uda correspond to wherein the distillator sets the atmosphere for preferentially vaporizing the bismuth attached to the precipitate such that the precipitate becomes 800°C of claim 3, wherein the distillator sets the atmosphere for preferentially vaporizing the bismuth attached to the precipitate such that the precipitate becomes 1000°C of claim 4, wherein the distillator sets the atmosphere for preferentially vaporizing the bismuth attached to the precipitate such that the precipitate becomes 1100°C of claim 5, and wherein the distillator sets the atmosphere for vaporizing the bismuth forming the precipitate such that the precipitate becomes 1000°C and then sets the atmosphere for vaporizing the bismuth forming the precipitate such that the precipitate becomes 1100°C of claim 6 of the present invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
Moreover, even though Uda in view of Cheng teaches that the temperatures in the first zone is 950-980°C and the temperature in the second, third, and fourth zones is 980-1020°C (Cheng, [0010] and [0015]), it would have been obvious to one of ordinary skill in the art to increase the temperatures because Uda allows for a temperature range of 900-1200°C and MPEP 2144.05(I) states that “a range can be disclosed in multiple prior art references instead of in a single prior art reference depending of the specific fasts of the case.” Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious. 392 F.3d at 1322, 73 USPQ2d at 1228. The court further stated that the "range" disclosed in multiple prior art patents is "a distinction without a difference" from previous range cases which involved a range disclosed in a single patent since the "prior art suggested that a larger number of elongated grips in the weight plates was beneficial… thus plainly suggesting that one skilled in the art look to the range appearing in the prior art." Id.

Response to Arguments
Regarding the amendments to claims 3, 4, 5, and 6 to remove the limitation of “a temperature in its vicinity”, the previous 35 U.S.C. 112(b) rejections are withdrawn.
Applicant primarily argues:
“However, Cheng’s technology belongs to the conventional Kroll process, and while Cheng may appear similar to the present application in that magnesium is used as a reducing agent, magnesium and magnesium chloride are only present on an outer surface and in pores of the titanium sponge in Cheng. Thus, the magnesium or magnesium chloride discussed in Cheng does not form an intermetallic compound with titanium. Accordingly, the magnesium or magnesium chloride discussed in Cheng cannot correspond to a substance that forms a precipitate with titanium (which is bismuth in the pending claims).”
Remarks, pg. 9
The Examiner respectfully traverses as follows:
It is noted that while Cheng does not disclose all the features of the present claimed invention, Cheng is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention. Specifically, Cheng is being used only to teach a multi-step vacuum distillation process at two different temperature ranges and not the addition of bismuth to the reaction process. 

Applicant also argues:
“Moreover, the melting point and the boiling point of magnesium are significantly different from those of bismuth. Specifically, the melting point of magnesium is 650°C, the boiling point of magnesium is 1095°C, the melting point of bismuth is 271.4°C, and the boiling point of bismuth is 1561°C. Therefore, the temperature ranges of 950°C to 980°C and of 980°C to 1020°C disclosed in Cheng are suitable for removing magnesium, but those temperature ranges do not have the same effects as in the present application, which are to remove bismuth attached to the outer surface of the precipitate or to remove bismuth forming the precipitate itself.”
Remarks, pg. 
The Examiner respectfully traverses as follows:
It is noted that Uda specifically teaches the inside of the distillation apparatus is sucked into a vacuum state and the components other than titanium are vaporized and removed by heating at an appropriate temperature, and when bismuth is used as the metal, the heating temperature is preferably 900-1200°C, more preferably 950-1100°C (Uda, [0047-0048]). The temperature zones of Cheng fall within the temperature range that Uda cites as being appropriate when bismuth is the metal, therefore, the temperature range of Cheng would be suitable for also removing bismuth attached to the outer surface of the precipitate or to remove bismuth forming the precipitate itself. 

Applicant also argues:
“Furthermore, since Cheng’s technology belongs to the conventional Kroll process, there would have been no motivation for a person having ordinary skill in the art to combine  Cheng with Uda, the latter of which belongs to the technology of using bismuth.”
Remarks, pg. 9
The Examiner respectfully traverses as follows:
It is noted that while Cheng does not disclose all the features of the present claimed invention, Cheng is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention. Specifically, Cheng is being used only to teach a multi-step vacuum distillation process at two different temperature ranges and not the addition of bismuth to the reaction process. 

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738